Title: To George Washington from Brigadier General Peter Muhlenberg, 24 August 1780
From: Muhlenberg, John Peter Gabriel
To: Washington, George


					
						Sir
						Richmond August 24th 1780
					
					The detachment at Chesterfield Court House compos’d of Old Soldiers—Recruits—& Deserters, amounting to 300 Rank & file, fit for duty, are at length in readiness to March, & will set out this Week to join the Southern Army, agreeable to the Orders I recd from General Gates it was with the utmost difficulty, we could procure the most necessary Articles to equipp them for the Field, They have no Tents, but they are well Armd and most of them have Blanketts & Knapsacks.
					One full Company of Colo. Gibson’s Regt will march at the same time. The Governor & Councill expected the two State Regiments should first be filld up, out of the New Levies, and seem to think Your Excellency did not leave them out intentionally.
					The New Levies are beginning to Assemble from the Counties nearest the Rendezvous, but in what manner They are to be equipped for the Field is at present a Mystery to me; I Flattred myself from the promises I had recd, that the most necessary Articles would be furnishd by the State, but my hopes are cut short by the answer I recd a few days ago, from the Governor & Council to my requisition—They say. “The Commissary of Stores has attended the Board this Morning & informs them, that he is not at present prepard, to furnish any tents, Blanketts, or any Clothing for the New Levies and whether he will be better enabled in time to come depends entirely upon some lucky arrivals, a circumstance too precarious to reckon upon, this matter is mentiond to You Sir, that You may lose no time, in making the Application to the Board of War at Philada as was intimated in Your Letter.[”]
					As I expect the New Levies will nearly be Assembled by the first of October I propose sending Colo. Febiger to Philadelphia, in a few days, to procure & forward on the most necessary Articles, that the March of the Troops may not be retarded for want of them.
					We have no News from the Southward, but what the enclosed paper contains—I had the Honor to mention to Your Excellency in a former

Letter, that about 200 of our Men taken at Charlestown had made their escape from the Enemy, and requested Your Excellencys orders relative to them. They continue coming in, and as the Act for raising the New Levies, clears every division that apprehends a Deserter, some of these Men have been taken up on their way in; This inducd me to put an Advertisemt in the paper, according to this they cannot be deemd Deserters, till after the 11th of October. I have the Honor to be with great Respect Your Excellencys Most Obedt hble Servt
					
						P: Muhlenberg
					
				